DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (currently amended): A system for scanning a shopping space comprising:
a locomotion system of a motorized unit configured to navigate the motorized unit in the shopping space and track a location of the motorized unit, the locomotion system comprises a locomotion controller, a motor, and a first transceiver;
a camera system of the motorized unit configured to capture images, the camera system comprises an image sensor, a camera processor, and a second transceiver, the camera processor being configured to extract item identifiers from the images captured by the image sensor; and
a central computer system communicatively coupled to the locomotion system and the camera system over a wireless network, the central computer system comprises a control circuit configured to:
receive motorized unit location information from the first transceiver of the locomotion system, the motorized unit location information comprises a plurality of sets of coordinates each associated with a timestamp;
receive item identifier instances from the second transceiver of the camera system, wherein each item identifier instance is associated with a timestamp, wherein the second transceiver communicates with the central computer system independent of the first transceiver; and 
determine a location for each item identifier instance based on the timestamps associated with the item identifier instances received from the second transceiver and the timestamps associated with the plurality of sets of coordinates of the motorized unit location information received from the first transceiver, wherein the first transceiver and the second transceiver are both located on the motorized unit and both wirelessly transmit data to the central computer system remote to the motorized unit. 

2. (original): The system of claim 1, wherein the camera system is a removable module of the motorized unit with no data connection to the locomotion system, such that removal of the camera system does not affect the locomotion system. 

3. (canceled) 

4. (original): The system of claim 1, wherein the central computer system is configured to cluster item identifier instances by location to group item identifier instances associated with the same item identifier in the shopping space. 

5. (original): The system of claim 4, wherein the central computer system is further configured to generate a map of the shopping space based on locations of item identifiers, the map of the shopping space being configured to be used by customers, store associates, or autonomous units to locate items in the shopping space. 

6. (original): The system of claim 1, wherein the camera system comprises a plurality of optical sensors positioned at different heights and/or orientations. 

7. (previously presented): The system of claim 1, wherein the camera system is configured to:
periodically query the central computer system to determine whether the locomotion system has completed a trip; and
continuously capture images at set intervals until a completion of the trip is detected. 

8. (original): The system of claim 1, wherein the camera system is configured to:
detect a loss of network connection to the central computer system; and
store the item identifier instances on a local memory until the network connection is restored. 

9. (original): The system of claim 1 wherein the camera system is further configured to communicate images captured by the image sensor to the central computer system, and the central computer system is further configured to determine whether items stored in each storage area corresponds to the item identifier. 

10. (original): The system of claim 1, wherein the motorized unit further comprises a depth sensor configured to capture 3D scans of storage areas to estimate stock levels of a plurality of storage areas and the central computer system is configured to update an inventory database based on estimated stock levels of storage areas associated with each item identifier. 

11. (currently amended): A method for scanning a shopping space comprising:
providing a locomotion system of a motorized unit configured to navigate the motorized unit in the shopping space and track a location of the motorized unit, the locomotion system comprises a locomotion controller, a motor, and a first transceiver;
providing a camera system of the motorized unit configured to capture images, the camera system comprises an image sensor, a second transceiver, and a camera processor configured to extract item identifiers from the images captured by the image sensor; and
providing a central computer system communicatively coupled to the locomotion system and the camera system over a wireless network;
receiving, at the central computer system, motorized unit location information from a first transceiver of a locomotion system of a motorized unit, the motorized unit location information comprises a plurality of sets of coordinates each associated with a timestamp
receiving, at the central computer system, item identifier instances from a second transceiver of [[a]] the camera system of the motorized unit, each item identifier instance being associated with a timestamp, 
determining, at the central computer system, a location for each item identifier instance based on the timestamps associated with the item identifier instances received from the second transceiver and the timestamps associated with the plurality of sets of coordinates of the motorized unit location information received from the first transceiver, wherein the first transceiver and the second transceiver are both located on the motorized unit and both wirelessly transmit data to the central computer system remote to the motorized unit. 
12. (original): The method of claim 11, wherein the camera system is a removable module of the motorized unit with no data connection to the locomotion system, such that removal and replacement of the camera system do not affect the locomotion system. 

13. (canceled)

14. (original): The method of claim 11, further comprising:
clustering, at the central computer system, item identifier instances by location to group item identifier instances associated with the same item identifier in the shopping space. 

15. (original): The method of claim 14, further comprising:
generating a map of the shopping space based on locations of item identifiers, the map of the shopping space being configured to be used by customers, store associates, or autonomous units to locate items in the shopping space. 

16. (original): The method of claim 11, wherein the camera system comprises a plurality of optical sensors positioned at different heights and/or orientations. 

17. (previously presented): The method of claim 11, wherein the camera system is configured to:
periodically query the central computer system to determine whether the locomotion system has completed a trip; and
continuously capture images at set intervals until a completion of the trip is detected. 

18. (original): The method of claim 11, wherein the camera system is configured to:
detect a loss of network connection to the central computer system; and
store the item identifier instances on a local memory until the network connection is restored. 

19. (original): The method of claim 11, wherein the motorized unit further comprises a depth sensor configured to capture 3D scans of storage areas to estimate stock levels of a plurality of storage areas and the central computer system is configured to update an inventory database based on estimated stock levels of storage areas associated with each item identifier.

20. (Canceled): An apparatus for scanning a shopping space comprising: 
a non-transitory storage medium storing a set of computer readable instructions; and
a control circuit configured to execute the set of computer readable instructions which cause to the control circuit to:
receive motorized unit location information from a first transceiver of a locomotion system of a motorized unit, the motorized unit location information comprises a plurality of sets of coordinates each associated with a timestamp, wherein the locomotion system comprises a locomotion controller, the first transceiver, and a motor and is configured to navigate the motorized unit in the shopping space;
receive item identifier instances from a second transceiver of a camera system of the motorized unit, each item identifier instance being associated with a timestamp, wherein the camera system comprises an image sensor, the second transceiver, and a camera processor configured to extract item identifiers from the images captured by the image sensor, wherein the second transceiver communicates with the control circuit independent of the first transceiver; and
determine a location for each item identifier instance based on the timestamps associated with the item identifier instances received from the second transceiver and the timestamps associated with the plurality of sets of coordinates of the motorized unit location information received from the first transceiver, wherein the first transceiver and the second transceiver are both located on the motorized unit and both wirelessly transmit data to the central computer system remote to the motorized unit.

	Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	With respect to the prior art of record the Examiner substantially agrees with applicant' s arguments in the Remarks presented on 07/08/2022, specifically pages 8-9.
	In addition, after a search updated, Ben-TZvi (US 20110040427 A1) was still considered the closest prior art of the record related to the allowable slimitation. In addition, Ben-TZvi discloses (¶76) a robot 30 design for locomotion and manipulation purpose, (¶117-118) the robot 30 has 2 cameras 112 and 114, and sensors 138 such as GPS (GP, see figures 23-24S); The robot cameras provides video data to the OCU 105, which is a (¶105) remote OCU, and (¶117-19)  sensors 138 uses an internal wireless exchange of data of between the data transmission systems 152, 142, 144, 146 and data processing systems 130, 148, 150 to exchange absolute spatial positions is internally, between links such as right base track and  left base track link (¶119), which differs from the current claimed language because the Robot of Ben-TZvi is sending data by two individual transceivers, however only one transceiver is sending data to a remote location and the current application claimed language required that both data to be sent from individual transceivers to a remote location, see figure 1 of the specification of the current application.  
	Therefore, the limitation “wherein the first transceiver and the second transceiver are both located on the motorized unit and both wirelessly transmit data to the central computer system remote to the motorized unit” in combination with other limitations clearly claimed in the independent claim(s) 1 and 11 are novel and unobvious.
Accordingly, dependent claim(s) 2, 4-10, 12, 14-19 are allowed for
the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 1-2, 4-12, 14-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627